PER CURIAM.
The trial court departed from the recommended guidelines sentence of two-and-a-half to three-and-a-half years imprisonment and sentenced Albury to ten years imprisonment upon a finding that Albury was a habitual offender. In Whitehead v. State, 498 So.2d 863 (Fla.1986), decided after the trial court imposed sentence on Albury, the Florida Supreme Court held that the habitual offender statute, § 775.084, Fla.Stat. (1985), is neither an alternative to guidelines sentencing nor an adequate reason for departure from the recommended guidelines sentence. Whitehead thus compels reversal of the sentence and a remand for *461resentencing within the recommended guidelines.
Reversed and remanded.